DETAILED ACTION
Claims 1-9 and 11-13 are pending before the Office for review.
In the response filed on January 6, 2021:
Claims 1, 2 and 5 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over MIURA et al (U.S. Patent Application Publication 2016/0071722 herein after Miura’722) in view of MIURA (U.S. Patent Application Publication 2016/0260587 hereinafter Miura’587), KATO et al (U.S. Patent Application Publication 2015/0126044) and LAVOIE et al (U.S. Patent Application Publication 2011/0256726).
With regards to claims 1 and 11, Miura’722 discloses a method of filling a recessed pattern formed on a surface of a substrate, comprising: loading a substrate on a rotary table (Paragraph [0076]) forming a first conform film (160) that conforms to a shape of the recessed pattern in the recessed pattern formed on the surface of a substrate (W) in a process chamber (Figure 11A); etching the first conformal fill to form a sectional shape by performing an etching method for etching a film in a recessed discloses a recess patterned 150 may be formed in wafer W with conformal silicon dioxide film 160 wherein a desired temperature, pressure, gas flow rate and duration based on the desired wafer and etching the conformal layer 160 using the process parameters
Miura’722 does not explicitly disclose a first rotational speed and a second rotational speed wherein the second rotation speed is higher than the first rotation speed; forming a V-shaped sectional shape wherein the etching rate of the surface of the substrate becomes higher than that of an inside of the recessed pattern and two of the at least parameters are an internal pressure of the process chamber and rotation speed of the rotary table.
Miura’722 depicts a “V shaped” sectional shape subsequent to the etching step (Figure 11B-C Paragraphs [0085], [0089]). LaVoie discloses an etching method for etching a film in a recessed pattern (1202) on a surface of a substrate (1200) in a process chamber to form a V shaped section shape (Figure 12B) comprising etching the film such that an etching rate of the surface of the substrate becomes higher than of an inside of the recessed pattern (Figure 12B Paragraphs [0191]-[0192] discloses 1204A is removed at a faster rate than section 1204B).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Miura’722 to include the V-shape etching as rendered obvious by LaVoie because the reference of LaVoie teaches that such etching may further reduce bread loafing effects in subsequent deposition steps (Paragraph [0192]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the teachings of LaVoie. MPEP 2143D
Miura’587 discloses an etching method for etching a film in a recessed pattern formed on a surface of a substrate in a process chamber to form a v-shaped sectional 
Miura’722 as modified by Miura’587 and Kato discloses wherein the first rotational speed is between 1 to 240 rpm (Miura’722 Paragraph [0082]) and wherein the second rotational speed during etching is cycled between 20 rpm and 240 rpm (Miura’722 Paragraph [089]) rendering obvious wherein a first rotational speed and a second rotational speed wherein the second rotation speed is higher than the first rotation speed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
 It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Miura’722 to include the setting of two parameters including internal pressure and rotational speed as rendered obvious by Miura’587 and Kato because the reference of Miura’587 teaches that 
With regards to claim 2, the modified teachings of Miura’722 renders obvious wherein the conditions includes a condition of reducing a mean free path of the etching gas in the process chamber by setting the internal pressure of the process chamber to be higher than 2 Torr (Miura’722 Paragraphs [0104], Figure 16A -16B discloses pressure of 2.00-2.40 Torr, Kato Paragraphs [0089], [0143]-[0150]).
With regards to claim 3, the modified teachings of Miura’722 renders obvious wherein the conditions further includes a condition that a contact time between the etching gas and the substrate is set equal to or shorter than a predetermined time (Miura’722 Paragraph [0085] discloses performing the etching for a predetermined time or shorter than 0.75 seconds depending on the rotation speed of the rotary table).
With regards to claim 4, the modified teachings of Miura’722 renders obvious an etching gas supply region (P1) wherein the etching gas can be supplied to the surface of the substrate is provided in a partial region along the circumferential direction of the rotary table (Miura’722 Figure 3 Paragraphs [0037]), and a time period during which the substrate passes through the etching gas supply region is set equal to or less 
With regards to claim 5, the modified teachings of Miura’722 renders obvious wherein the predetermined pressure is set to provide an internal pressure is between 2.00-2.40 (Miura’722 Paragraphs [0104], Figure 16A -16B discloses pressure of 2.00-2.40 Torr ) which overlaps Applicant’s claimed range of equal to or less than 20 Torr and the second rotation speed is set within a range of 1-240 rpm (Miura’722 Paragraph [0082]) which overlaps Applicant’s claimed amount of a range of 60 to 700 rpm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, the modified teachings of Miura’722 renders obvious wherein the etching gas is a halogen based gas (Miura’722 Paragraph [0083] discloses NF3).
With regards to claim 7, the modified teachings of Miura’722 renders obvious wherein the etching gas is activated to be supplied (Miura’722 Paragraph [0083] discloses forming a plasma).
With regards to claim 9, the modified teachings of Miura’722 renders obvious wherein the first conformal film is a silicon oxide film (Miura’722 Paragraph [0080]).
With regards to claim 12, the modified teachings of Miura’722 renders obvious wherein the step of etching the conformal film to form the V-shaped sections shape and the step of forming the conformal film are repeated twice or more (Miura’722 Paragraph discloses repeating the film deposition 11A-11C in order to gradually fill the recessed pattern).
With regards to claim 13, the modified teachings of Miura’722 renders obvious wherein the second conformal film is a silicon oxide film (Miura’722 Paragraph [0080]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MIURA et al (U.S. Patent Application Publication 2016/0071722 hereinafter Miura’722) in view of MIURA (U.S. Patent Application Publication 2016/0260587 hereinafter Miura’587), KATO et al (U.S. Patent Application Publication 2015/0126044) and LAVOIE et al (U.S. Patent Application Publication 2011/0256726), as applied to claims 1-7, 9 and 11-13, in further view of DONOHOE et al (U.S. Patent 6,784,111).
With regards to claim 8, the modified teachings of Miura’722 renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Miura’722 does not teach or render obvious wherein the recessed pattern has a shape whose width of a central portion in a depth direction is wider than those of a bottom portion and an upper portion.
Donohoe discloses an etching method comprising etching a recessed feature wherein the recessed feature has a pattern shape whose width of a central portion in a depth direction is wider than those of a bottom portion and an upper portion (Figure 1B-1C Col. 4 lines 44-67).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Miura’722 to include the shape as rendered obvious by Donohoe because one of 

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5-11 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues that the cited prior art fails to disclose or render obvious “forming a first conformal film, which conforms to a shape of the recessed patterned in the recessed pattern formed on the surface of the substrate, in a process chamber while rotating the rotary table at a first rotation speed…” and “wherein two of the at least two parameters are an internal pressure of the process chamber being higher than 2Torr and the second rotation speed of the rotary table.”
Applicant argues that Miura’722 merely discloses that the wafer on which a film 160 is formed on the wafer, the wafer is not loaded on the turntable 2, and thus it is not possible to set a rotation speed of the turntable 2 for film formation. Therefore Miura’722 does not render obvious “a second rotation speed higher than the first rotation speed” as required in claim 1.
Applicant further argues that Miura’722 merely discloses a pressure of 2 Torr. Applicant argues that Applicant’s specification demonstrates that increasing the pressure of the vacuum container makes it easier to form the V shaped sectional shape. 
As such it is Applicant’s position that Miura merely discloses a pressure in the processing chamber is set to 2 Torr or less and an internal pressure not higher than 2 Torr. Furthermore one of ordinary skill in the art would not have been motivated to choose an internal pressure greater than 2 and change the rotations speed of turntable 2. Therefore the prior art would not have anticipated Applicant’s unexpected results of changing two parameters of the internal pressure of the processing chamber and the rotation speed of the turntable and thus fail to remedy the deficiencies of Miura’722. This is found unpersuasive.
It is the Examiner’s position that Miura’722 as modified by Miura’587, Kato and Lavoie renders obvious Applicant’s claimed invention. In particular, the Examiner maintains that the cited prior art renders obvious “forming a first conformal film, which conforms to a shape of the recessed patterned in the recessed pattern formed on the surface of the substrate, in a process chamber while rotating the rotary table at a first rotation speed…” and “wherein two of the at least two parameters are an internal pressure of the process chamber being higher than 2Torr and the second rotation speed of the rotary table.”
Miura’722 discloses providing a recess pattern formed on the surface of the wafer, wherein the recess pattern 150 is in the shape of a grooved shape trench with the silicon dioxide film 160 being formed therein (Paragraph [0081]) wherein the wafer is placed on turntable 2 to perform an etching step (Paragraph [0085]) and modification step wherein the plasma modification step is an oxygen plasma modification process for depositing a film of silicon dioxide to a desire thickness (Paragraph [0090]); wherein the etching and filling process can be repeated in the processing chamber until the recessed is filled (Paragraphs [0094]). Miura’722 further discloses wherein the zones of the processing have pressure greater than 2.00 Torr including 2.00-2.40 Torr and having zones ranging from high, pressure, low pressure and medium pressure in order to properly isolate the gases in the respective zones (Paragraph [0104], Figure 16A-16B) which overlaps Applicant’s claimed pressure of being higher than 2 Torr. Therefore the Examiner maintains that Miura’722 renders obvious depositing the silicon film and etching the film until the structure is filled on turntable 2 and further renders obvious processing chambers at pressures greater than 2.00 Torr.
While the Examiner agrees that Miura’722 singularly does not render obvious Applicant’s claimed invention, the rejection of record is based on a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145(IV) As previously explained Miur’722 discloses performing the etching and depositing on the turntable 2 at a pressure greater than 2 Torr. Muira’587 discloses adjusting the speed of the rotating table in order to adjust the etching of the silicon dioxide film in order to form the desired V shape etching to prevent void generations during the film forming process (Paragraphs [0080]-[0083]). Kato discloses an etching method for etching a film wherein the processing chamber is controlled to a predetermined value, wherein the rotary table speed and chamber pressure determines the processing conditions (Paragraphs [0089], [0094]); wherein the etch uniformity and amount is controlled by changing the pressure (Paragraphs [0143]-[0150]). Therefore while Mirua’722 does not render obvious Applicant’s claimed invention, the Examiner maintains the combination of references renders obvious Applicant’s invention and Applicant does not appear to address the combination on record.
With regards to Applicant’s showing of unexpected results, it is the Examiner’s position that Applicant’s showing is commensurate in scope with the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d) To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)(II) While Applicant’s specification discusses the importance of setting two condition including pressure and rotational speed, Applicant’s specification fails too clearly disclose the criticality of the claimed pressure of 2Torr. As such while Applicant’s specification may demonstrate unexpected results, such showing is not commensurate in scope with the claim. Therefore the Examiner maintains the rejection on record. As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/           Primary Examiner, Art Unit 1713